An unpublis d order shall not be regarded as precedent and shall not be cited as legal authority. SCR 123.

I IN THE SUPREME COURT OF THE STATE OF NEVADA

JOHN c. PETERSON, No, 5379:;

3
Appellant, i
VS. ~ vs:
LA WILSHIRE Basia THE. SUITES @. i F g L  
INDIOS,

Rekapﬂgdent. _ l NOV 0 3 2015

 K LENDFMPJM

ORDER DISMISSING APPEAL 33mg? “wit‘mw

     

This is a pm se appeal from an order of the district caurt
denying an appeal frum an order (if the. justice court in an eviction matter.
Eighth Judicial District Ceurt, Clark County; Jennifer P. Tngliatti, Judge.
! Our review «of this appeal reveals a jurisdictional defect.
A 1 Speciﬁcally, appellant’s case aruse in the justice court. The district court
has final appellate juriscliction over a case arising in the justice court.

Nev. Cnnst. art. 6, sec. 6; Tripp v. City of Sparks, 92 Nev. 362, 363, 550
P.2d 419, 419 (1976). Accordingly, we conclude that we lack jurisdiction t0

consider this appeal, and we

ORDER this appeal DISMISSED.

  

Parraguirre

 

 

. m; .
‘  J.  W i - __, J.
Dauglas Cherry

cc; Han. Jennifer P. ’l‘ogliatti, District Judge
John C. Petersan
Eighth Diatrint Court Clerk

SUPREME {3mm
DF
New

to} 194721 Wu: V  '